Bolger, J.,
This decedent died on January 26, 1965, intestate. He was unmarried at *350the time of his death and was survived by three children, Meyer Pozner, Joseph Pozner, and Sylvia Goodman, as his sole heirs and next of kin under the intestate laws.
Letters of administration pendente lite were granted accountant on July 6, 1965; proof of publication of the grant of same was submitted and is annexed hereto.
Payment of transfer inheritance tax, $32.78, on September 29, 1966, was duly vouched. The family exemption of $1,000 was not claimed.
Although an administrator pendente lite usually has no authority to make a distribution to persons other than a succeeding personal representative, the auditing judge is of the opinion that no purpose will be served by requiring another person to act in the capacity of personal representative with the resulting costs. Therefore, relying on the authority of Foster Estate, 37 D. & C. 2d 382, 15 Fid. Rep. 541 (O. C. Phila. 1965), the administrator pendente lite will be granted the authority by virtue of this adjudication to distribute the assets to the persons entitled thereto as he has requested.
There was no objection to the account, which shows a balance of proceeds of real estate of $1,241, from which deduct principal deficit of $753.06, leaving a net balance of $487.94, which, composed as set forth in the account, together with income received since the filing of the account, if any, is awarded in equal one third shares each to Meyer Pozner, Joseph Pozner and Sylvia Goodman.
Leave is hereby granted accountant to make all necessary transfers and assignments.
And now, December 12, 1966, the account is confirmed nisi.